Citation Nr: 0014098	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  93-05 415	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left arm 
disorder.

2.  Entitlement to a disability rating in excess of 
10 percent for a shrapnel wound scar of the left shoulder.

3.  Entitlement to a compensable disability rating for a 
shrapnel wound scar of the neck.

4.  Entitlement to a compensable disability rating for a 
shrapnel wound scar of the left arm.

5.  Entitlement to a compensable disability rating for a 
shrapnel wound scar of the right leg.

6.  Entitlement to a compensable disability rating for a 
shrapnel wound scar of the abdomen.

7.  Entitlement to a disability rating in excess of 
10 percent for a right knee sprain with lateral subluxation 
and chondromalacia. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


INTRODUCTION

The veteran had active duty from May 1963 to June 1967, from 
February 1968 to June 1969, and from August 1981 to January 
1984.  These matters come to the Board of Veterans' Appeals 
(Board) from an October 1987 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to a compensable disability 
rating for shrapnel wound scars of the right leg, left arm, 
abdomen, and neck.

In February 1988 the veteran's representative submitted what 
the Board construes as a notice of disagreement with the 
October 1987 decision.  The RO took no action following 
receipt of the notice of disagreement because the veteran's 
case file was, at the time, at the Board for consideration of 
other issues.  In a March 1992 rating decision the RO again 
denied entitlement to a compensable rating for the shrapnel 
wound scars, and denied entitlement to service connection for 
left shoulder and left arm disorders.  The veteran perfected 
an appeal of the March 1992 rating decision.  

In an August 1996 rating decision the RO increased the 
disability rating for shrapnel wound scars of the right leg, 
left arm, left shoulder, neck, and abdomen from zero to 
10 percent.  In a May 1999 rating decision the RO 
discontinued the 10 percent rating in effect for the combined 
shrapnel wound scars, granted a 10 percent rating for a 
shrapnel wound scar to the left shoulder, and assigned 
noncompensable ratings for shrapnel wound scars of the neck, 
left arm, right leg, and abdomen, respectively.

In the May 1999 rating decision the RO also granted service 
connection for the residuals of a shell fragment wound of the 
left shoulder with lymphedema.  The Board finds, therefore, 
that the issue of entitlement to service connection for a 
left shoulder disorder is not within its jurisdiction.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a notice 
of disagreement ceases to be valid if the benefit sought on 
appeal is granted by the RO).

In the May 1999 rating decision the RO also increased the 
disability rating for a right knee sprain with lateral 
subluxation and chondromalacia from zero to 10 percent.  The 
veteran perfected an appeal of the assigned rating.  In an 
August 1999 rating decision the RO granted entitlement to a 
total disability rating based on individual unemployability 
due to the veteran's service connected disabilities.


FINDING OF FACT

On May 18, 2000, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
through his authorized representative, that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the veteran or his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the veteran personally without 
the express written consent of the veteran.  38 C.F.R. 
§ 20.204(c) (1999).  The veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.




		
	                                                      N. W. 
Fabian 
	Acting Member, Board of Veterans' Appeals

 



